Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to the amendment filed 7/19/2022.  Applicant has amended claims 15-17.  Claims 1-14 and 22 are withdrawn.  Accordingly, claims 15-21 and 23-24 remain pending for examination and are rejected as set forth in detail below.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 15-21 and 23-24 are directed to abstract idea of receiving transaction data, implementing security measures, accessing account, obtaining updated balance of gift card and providing update balance to user. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claim 15 recites, in part, a system comprising an enterprise infrastructure, for performing the steps of receiving transaction data from an in-store infrastructure which is distinct from the enterprise infrastructure; implement via a plurality of networks security measures to protect enterprise infrastructure data via multiple layers of access based on type and manner of access, wherein the multiple layers of access comprises four tiers of access, wherein the four tiers of access comprise a presentation tier, a business logic tier, a data access tier and a data tier; maintaining a consumer account of a user, the consumer account comprising a plurality of gift card vendors associated with the consumer account, a plurality of gift cards associated with the plurality of gift card vendors, and the gift card information wherein the gift card information comprises a balance of the gift card, obtain login information from the user, in response to obtaining the login information, i) access an account associated with a first gift card of a first gift card vendor using the gift card information of the gift card associated with the consumer account and the first gift card vendor ii) obtain an updated balance of the gift card of the gift card vendor iii) provide the updated balance to the user wherein the system is accessible from client application.  These steps describe the concept of receiving transaction data, accessing account, obtaining updated balance of gift card and providing update balance to user, which is directed to abstract idea of Certain Methods of Organizing Human Activity (fundamental economic principles or practice; commercial interactions: sales activities or behaviors; business relations).  As such, the description in claim 15 of receiving transaction data, implementing security measures, accessing account, obtaining updated balance of gift card and providing update balance to user is an abstract idea.  Claims 16-21 and 23-24 are dependent on claim 15 and includes all the limitations of claim 15.  Therefore, claims 16-21 and 23-24 recite the same abstract idea of “receiving transaction data, implementing security measures, accessing account, obtaining updated balance of gift card and providing update balance to user”.  The limitations recited in the depending claims (For example, the tracking, storing, obtaining, identifying, adjusting, inputting, sending steps) are further details of the abstract idea and not significantly more.  The concept described in claims 15-21 are not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 15-21 and 23-24 of receiving transaction data, implementing security measures, accessing account, obtaining updated balance of gift card and providing update balance to user an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – using “processor” and “non-transitory computer readable memory storing instructions” of an enterprise infrastructure to perform the receiving, implementing, maintaining, obtaining, accessing, providing, tracking, identifying, adjusting, transferring and transmitting steps, implementing security measures using “VLAN”, accessing system from “mobile phone” and *claim 24* using “web-based application running on mobile phone, SMS text or email” to perform the sending and accessing data”.  The “processor”, “memory” and “virtual local area networks” and “mobile phone” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional limitation of using “processor” and “non-transitory computer readable memory storing instructions” to perform the receiving, implementing, maintaining, obtaining, accessing, providing, tracking, identifying, adjusting, transferring and transmitting steps, implementing security measures using “VLAN”, accessing system from “mobile phone” and *claim 24* using “web-based application running on mobile phone, SMS text or email” to perform the sending and accessing data” which amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  The use of generic computer components to receive, implement, maintain, obtain, access, provide, track, identify, adjust and input data based on human instructions does not impose any meaningful limit on the computer implementation of the abstract idea. Various court decisions have identified similar elements as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone) Electronic recordkeeping (Alice Corp and Ultramercial)).  Implementation of multiple layers of access by designated virtual local area networks (VLANs) is well-understood, routine and conventional (see Ioele et a. US 2002/0073337 A1 “level of security…. separate VLANs… various VLANS, each performing the local networking of a group of related servers”; Govindarajan et al. (US 2006/0095961 A1), paragraph 0016 “multiple VLAN tags may be used to provide multiple levels of access security” and paragraph 0038 (each VLAN may represent a subnet with differing levels of security”); Suorsa et a. US 2002/0156831 A1, paragraph 0080 “various VLANS... which are related tiers”; Sanchez et al. US 2004/0090970 A1, paragraph 0315 “assigns priority levels to different VLAN and limits the data rate of given VLAN on an access drop”; Singla et. al. US 7,546,458 B1, see at least Abstract of Singla “multiple virtual LANS VLANs based on security levels”).  Sending information using a mobile phone application is also well-understood, routine and conventional (see Riegel (US 2003/0046332 A1, paragraph 0033 “such communications are currently known….WAP wireless application protocol which is set up as an interface of the Internet in GSM mobile telephone systems); Simpson (US 2004/0153963 A1) paragraph 0031 “mobile telephone can be used to send and receive textual messages and can be used to brose the ubiquitous World Wide Web according to the known and standard wireless application protocol”).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 15-21 and 23-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:       
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kantor et al. (US 2006/0224454 A1) in view of Rackley III et al (US 2008/0010215 A1), Risafi et al. (US 6,473,500 B1), Govindarajan et al. (US 2006/0095961 A1) and Radhakrishnan (US 2004/0045014 A1)

As per Claim 15

Kantor (‘454) discloses
an enterprise infrastructure comprising a processor, a non-transitory computer readable memory storing executable instructions executed by the processor and a plurality of virtual local area network, see at least paragraph 0050 (central server system; processors), paragraph 0042, and Fig 1, paragraph 0041 (merchants may be separate enterprises…; processing terminal; terminals can be associated with each merchant, the multiple terminals being connected to and in communication with one another by way of local area network (LAN, wired or wireless)), paragraph 0043 (any known network, for example, the internet and/or telephone lines; networks) and paragraph 0050 (networks) and Fig 1 *Applicant is reminded that this limitation is also taught in Radhakrishnan, see at least claim 29 of Radhakrishnan (infrastructure…including processors and memory that executes code)

receive transaction data from an in-store infrastructure (merchant processing terminals) which is distinct from the enterprise infrastructure (central server system), see at least paragraph 0043 (processing terminals can be separate personal computers, laptops, handheld devices, PDSs etc; each of the processing terminals is in communication with a central server system), paragraph 0041 (three merchants are each provided with a processing terminal at their point of interaction with customers), paragraph 0045 (central server system is configured to track transactions between customers and merchants)
maintain a consumer account of a user, see at least paragraph 0047 (customer's account as said account is maintained in central server system)

a plurality of gift card vendors (different merchant; merchant A; merchant B) associated with the consumer account, see at least paragraph 0039 (tracking merchant specific rewards and balances in a multi-merchant environment with one card or one account number) and paragraph 0054 (a single card can be used to store information relating to multiple gift certificates, multiple gift card balances, each associated with a different merchant) and paragraph 0047 (customer's account as said account is maintained in central server system), paragraph 0049 (customer only has to carry one card associated with an account with merchant A and an account with merchant B)

wherein the gift card information comprises a balance of the gift card, see at least paragraph 0054 (a single card can be used to store information relating to multiple gift certificates, multiple gift card balances, each associated with a different merchant; the file tracks, for each merchant, the initial balance and the balance remaining on the card following transactions in which the all or portions of the value of the card are redeemed and accordingly deducted)

the consumer account comprising a plurality of gift card vendors (different merchant; merchant A; merchant B) associated with the consumer account, the gift card information wherein the gift card information comprises a balance of the gift card, see at least paragraph 0041 (tracking merchant-specific rewards and balances in a multiple merchant environment utilizing one card or one account number), 0054 (a single card can be used to store information relating to multiple gift certificates, multiple gift card balances, each associated with a different merchant; the file tracks, for each merchant, the initial balance and the balance remaining on the card following transactions in which the all or portions of the value of the card are redeemed and accordingly deducted), see at least paragraph 0039 (tracking merchant specific rewards and balances in a multi-merchant environment with one card or one account number) and paragraph 0054 (a single card can be used to store information relating to multiple gift certificates, multiple gift card balances, each associated with a different merchant) and paragraph 0047 (customer's account as said account is maintained in central server system), paragraph 0049 (customer only has to carry one card associated with an account with merchant A and an account with merchant B) 

the consumer account comprising a plurality of gift cards associated with the plurality of gift card vendors (merchants), see at least paragraph 0041 (tracking merchant-specific rewards and balances in a multiple merchant environment utilizing one card or one account number), paragraph 0054 (multiple gift card balances; card could contain a balance for each of the multiple merchants; each of a plurality y of cards….associated by server with a file; the file tracks, for each merchant, the initial balance and the balance remaining on the card following the transactions) and Fig 2 (card A; merchant 1; merchant 2; card b; merchant 1, merchant 3) 
Kantor (‘454) discloses i) access an account associated with a first gift card using the gift card information of the gift card associated with the consumer account and the first gift card vendor ii) obtain an updated balance of the gift card and iii) provide the updated balance to the user, see at least paragraph 0054 (holiday gift; card could contain a balance for each of the multiple merchants; the file tracks, for each merchant, the initial balance and the balance remaining on the card following transactions in which all or portions of the value of the card are redeemed and accordingly deducted), but fails to explicitly disclose the accessing, obtaining and providing updated balance is automatically in response to obtain login information and that the accessing and obtaining via and from a computer system of a processor of a first gift card vendor wherein the system is accessible from a mobile phone client application.  Rackley (‘215) teaches the accessing, obtaining and providing updated balance is automatically in response to obtain login information from the user from a mobile phone and that the accessing and obtaining via and from a computer system of a processor of a first gift card vendor (gift card company) wherein the system is accessible from a mobile phone client application, see at least paragraph 0099 (financial service provider…such as gift card company), paragraph 0248 (upon login of the user….obtain real time account balances), paragraph 0041 (login is valid…launches mobile wallet application on the mobile device….viewing and selection of payment sources and account balances), paragraph 0046 (real time updating of account balance information in a user’s mobile device), Abstract of Rackley (mobile telephone; cellphone), paragraph 0036 (internet-accessible web site….mobile device), paragraph 0171 (world wide web…web applications).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include the accessing, obtaining and providing updated balance is automatically in response to obtain login information from the user from a mobile phone and that the accessing and obtaining via and from a computer system of a processor of a first gift card vendor wherein the system is accessible from a mobile phone client application.  One would have been motivated to do so for the benefit of increasing security and allowing real time account balances to be viewed more quickly using mobile phone.

Kantor (‘454) discloses i) access an account associated with a first gift card using the gift card information of the gift card associated with the consumer account and the first gift card vendor ii) obtain an updated balance of the gift card and iii) provide the updated balance to the user, see at least paragraph 0054 (holiday gift; card could contain a balance for each of the multiple merchants; the file tracks, for each merchant, the initial balance and the balance remaining on the card following transactions in which all or portions of the value of the card are redeemed and accordingly deducted), but fails to explicitly disclose the obtaining is via a first network connection with the computer system of the gift card vendor.  Risafi (‘500) teaches obtaining balance via a first network connection of a gift card vendor, see at least column 3, lines 50-68 (a card user, a card issuer, an agent who sells...the card... and a prepaid card processing center; the card issuer...issues a card and offers it for sale or distribution through its own branches or through an agent; the terminal, which can be located at a bank, a merchant....performs...card account reloading, balance inquiry), column 4 (the PIN and the card number are transmitted over a communications network to the card processing center to be stored in an account file; the balance remaining on the card after a purchase are made will be kept in the account file), column 15 (card user presents card to agent; card user inputs the PIN to agent terminal...agent terminal transmits the card number, PIN and transaction code to PDC; PDC check the card file to verify that the PIN matches...and determines how much value remains in the account; indicates how much money remains in the account) Fig 1 and Fig 7a.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include the obtaining is via a first network connection with the computer system of the gift card vendor.  One would have been motivated to do so for the benefit of allowing card seller to check balance for the user using user’s PIN and card number.

Kantor (‘454) discloses an enterprise infrastructure comprising a processor, see at least paragraph 0050 (central server system; processors), paragraph 0042, and Fig 1, and a plurality of virtual local area networks, see at least paragraph 0041 (multiple terminals being connected to and in communication with one another by way of a local area network (LAN, wired or wireless), paragraph 0043 (any known network, for example, the internet and/or telephone lines; networks) and paragraph 0050 (networks) and Fig 1, but fails to explicitly disclose wherein each of the multiple layers of access are implemented by a designated virtual local area network of the plurality of virtual local area networks.  Govindarajan (‘961) teaches implementing multiple layers of access by designated virtual local area network of plurality of virtual local area networks, see at least paragraph 0016 (multiple VLAN tags may be used to provide multiple levels of access security; an entire network … e.g. an enterprise network…may be virtually partitioned into VLANs and each node within the network assigned to one or the VLANs).  Both Kantor and Govindarajan are directed toward creating business system for enterprise.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include implementing multiple layers of access by designated virtual local area network of plurality of virtual local area networks.  One would have been motivated to do so for the benefit of increasing security.

Kantor (‘454) discloses an enterprise infrastructure comprising a processor, see at least paragraph 0050 (central server system; processors), paragraph 0042, and Fig 1, and a plurality of virtual local area networks, see at least paragraph 0041 (multiple terminals being connected to and in communication with one another by way of a local area network (LAN, wired or wireless), paragraph 0043 (any known network, for example, the internet and/or telephone lines; networks) and paragraph 0050 (networks) and Fig 1, but fails to explicitly disclose implement, via the plurality of virtual local area networks, security measures to protect data via multiple layers of access based on type and manner of access; the enterprise infrastructure comprising a non-transitory computer-readable memory storing executable instructions and a plurality of virtual local area networks where in the multiple layers of access comprise four tiers of access, wherein the four tiers of access comprises a presentation tier, a business logic tier, a data access tier and a data tier.  Radhakrishnan (‘014) discloses implement, via the plurality of virtual local area networks, security measures to protect data via multiple layers of access based on type and manner of access; the enterprise infrastructure comprising a non-transitory computer-readable memory storing executable instructions and a plurality of virtual local area networks wherein multiple layers of access comprise four tiers of access, wherein the four tiers of access comprises a presentation tier, a business logic tier, a data access tier and a data tier, see at least paragraph 0124 (n-tier architecture… presentation, business, data-access, integration and so on; infrastructure services) and paragraph 0124 (new levels of security can be achieved with unique security policies between tiers) and paragraphs 0029-0030 (Table: Infrastructure Layer e.g. VLAN), paragraph 0001 (enterprises…infrastructures) and claim 29 of Radhakrishnan (infrastructure…including processors and memory that executes code) and TABLE 3 (lower layer vlan, merging…vlan), paragraph 0175 (adopting techniques such as virtual LANs…the network can scale address capacity and performance demands), Fig 7.  Both Kantor and Radhakrishnan are directed toward creating business system for enterprise.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include implement, via the plurality of virtual local area networks, security measures to protect data via multiple layers of access based on type and manner of access; the enterprise infrastructure comprising a non-transitory computer-readable memory storing executable instructions and a plurality of virtual local area networks wherein multiple layers of access comprise four tiers of access, wherein the four tiers of access comprises a presentation tier, a business logic tier, a data access tier and a data tier.  One would have been motivated to do so for the benefit of increasing security.

As per Claim 16

Kantor (‘454) further discloses track spending data of the user, the system further comprising a database storage system, operatively connected to the enterprise infrastructure, configured to store spending data and the gift card information of the gift card, see at least paragraph 0045 (central server system is configured to track transactions between customers and merchants), paragraph 0030 (information storage medium for storage of information), paragraph 0033 (machine-readable information storage medium information reflecting an account balance), paragraph 0039 (tracking merchant specific rewards and balances in a multi-merchant environment with one card or one account number) and paragraph 0054 (a single card can be used to store information relating to multiple gift certificates, multiple gift card balances, each associated with a different merchant) and paragraph 0047 (customer's account as said account is maintained in central server system), paragraph 0049 (customer only has to carry one card associated with an account with merchant A and an account with merchant B)
As per Claim 17

Kantor (‘454) further discloses obtain, within the enterprise infrastructure, a transaction of the user via the second network connection and identify the gift card as a payment source of the transaction and adjust the balance based on the transaction in response to identifying the gift card as the payment source, see at least paragraph 0045 (central server system is configured to track transactions between customers and merchants), paragraph 0055 (gift card…with transaction being tracked and balances adjusted according to these transactions are conducted using the single, multi-balance card), paragraph 0043 (the readers are in communication with terminals either wirelessly or by way of cables…any known network, for example the Internet and/or telephone lines; intermediate networks or subnets may be present between the terminals and central server system)
As per Claim 18
Kantor (‘454) fails to explicitly disclose wherein the transaction is directed to the enterprise infrastructure by the user via a web-based application and designates the gift card as the payment source and the second network connection is with a network terminal.  Risafi (‘500) teaches wherein the transaction is directed toward the enterprise infrastructure by the user wherein the input is through a web-based application and designates the gift card as the payment source and the second network connection is with a network terminal, see at least column 3, column 4, column 15 and columns 19-20 (electronic commerce; a card user inserts the card …connects via the Internet to a vendor’s World Wide Web site, and choose from the Web site an I tem to purchase) .  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include wherein the transaction is directed to the enterprise infrastructure by the user via a web-based application and designates the gift card as the payment source and the second network connection is with a network terminal.  One would have been motivated to do so for the benefit of speeding up transaction process by allowing user to make purchases online.
As per Claim 19
Kantor (‘454) further discloses wherein the transaction is obtained from a point of sale terminal of the instore infrastructure through another network connection with the point of sale terminal, see at least paragraph 0054 (make purchase at the department store and a reader/point-of-sale device similar to reader terminal... would recognized the $50 amount and credit same to the customer; this can be performed over the internet), paragraph 0041 (in communication with one another by way of a local area network, wired or wireless), paragraph 0043 (the readers are in communication with terminals either wirelessly or by way of cables…any known network, for example the Internet and/or telephone lines; intermediate networks or subnets may be present between the terminals and central server system)
As per Claim 20
Kantor (‘454) further discloses wherein the transaction is obtained by the enterprise infrastructure, see at least paragraph 0045 (central server system is configured to track transactions between customers and merchants), paragraph 0039 (tracking merchant specific rewards and balances in a multi-merchant environment with one card), but fails to explicitly disclose the transaction is obtained based on an electronic receipt identifying the gift card as the payment source.  Risafi (‘500) teaches the transaction is obtained based on an electronic receipt identifying the gift card as the payment source, see at least column 3, column 4, column 15 and columns 19-20 (electronic commerce; a card user inserts the card …connects via the Internet to a vendor’s World Wide Web site, and choose from the Web site an I tem to purchase).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include the transaction is obtained based on an electronic receipt identifying the gift card as the payment source.  One would have been motivated to do so for the benefit of speeding up transaction process by allowing user to identify payment source electronically.
As per Claim 21
Kantor (‘454) further discloses wherein the transaction is obtained by the enterprise infrastructure, see at least paragraph 0045 (central server system is configured to track transactions between customers and merchants), but fails to explicitly disclose the transaction is obtained from the computer system of the gift card vendor through the network connection with the computer system managing transactions of the gift card vendor.  Risafi (‘500) teaches the transaction is obtained from the computer system of the gift card vendor through the network connection with the computer system managing transactions of the gift card vendor, see at least column 3, column 4, column 15 and columns 19-20 (electronic commerce; a card user inserts the card …connects via the Internet to a vendor’s World Wide Web site, and choose from the Web site an I tem to purchase).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include the transaction is obtained from the computer system of the gift card vendor through the network connection with the computer system managing transactions of the gift card vendor.  One would have been motivated to do so for the benefit of speeding up process by allowing transactions to be managed by gift card vendor.

As per Claim 23
Kantor (‘454) discloses wherein the transaction is recorded into the enterprise infrastructure, see at least paragraph 0043 (transaction information associated with the customer identification information is forwarded to central server system for recording), but fails to explicitly disclose wherein the transaction is directed to the enterprise infrastructure by the user via a web-based application running on a mobile phone.  
Rackley (‘215) teaches directing transaction to enterprise infrastructure by the user via a web-based application running on a mobile phone, see at least paragraph 0041 (login is valid…launches mobile wallet application on the mobile device….viewing and selection of payment sources and account balances), Abstract of Rackley (mobile telephone; cellphone), paragraph 0036 (internet-accessible web site….mobile device), paragraph 0171 (world wide web…web applications), paragraph 0097 (enterprise…conducts business transactions reflective of its business activity).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include wherein the transaction is directed to the enterprise infrastructure by the user via a web-based application running on a mobile phone.  One would have been motivated to do so for the benefit of speeding up processor by allowing user to direct transaction data via phone app.  

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kantor et al. (US 2006/0224454 A1) in view of Rackley III et al (US 2008/0010215 A1), Risafi et al. (US 6,473,500 B1), Govindarajan et al. (US 2006/0095961 A1) and Radhakrishnan (US 2004/0045014 A1), as applied to claim 15 above, and further in view of Official Notice.

As per Claim 24
Kantor (‘454) fails to explicitly disclose wherein a retailer offer is sent to the user and accessible by the user on the mobile phone via the web-based application, SMS text, email or combinations thereof.  Official Notice is taken that it was old and well known in the art to send retailer offer to user and accessible by user on a mobile phone via web-based application, SMS text or email (For example, send deals or promotions via text or email accessible by smart phone).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kantor's invention to include wherein a retailer offer is sent to the user and accessible by the user on the mobile phone via the web-based application, SMS text, email or combinations thereof.  One would have been motivated to do so for the benefit of speeding up process by sending offers electronically to user’s mobile phone.  

Additional relevant reference found but not used in the rejection: McCloghrie et al. 6,035,105.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior arts do not teach “wherein the multiple layers of access comprises four tiers of access, wherein the four tiers of access comprises a presentation tier, a business logic tier, a data access tier and a data tier”.  The Examiner disagrees.  While the primary reference Kantor (‘454) fails to explicitly teach this limitation, Radhakrishnan (‘014) discloses implement, via the plurality of virtual local area networks, security measures to protect data via multiple layers of access based on type and manner of access; the enterprise infrastructure comprising a non-transitory computer-readable memory storing executable instructions and a plurality of virtual local area networks wherein multiple layers of access comprise four tiers of access, wherein the four tiers of access comprises a presentation tier, a business logic tier, a data access tier and a data tier, see at least paragraph 0124 (n-tier architecture… presentation, business, data-access, integration and so on; infrastructure services) and paragraph 0124 (new levels of security can be achieved with unique security policies between tiers) and paragraphs 0029-0030 (Table: Infrastructure Layer e.g. VLAN), paragraph 0001 (enterprises…infrastructures) and claim 29 of Radhakrishnan (infrastructure…including processors and memory that executes code) and TABLE 3 (lower layer vlan, merging…vlan), paragraph 0175 (adopting techniques such as virtual LANs…the network can scale address capacity and performance demands), Fig 7.  Applicant underlined and emphasized that “data access tier” is not taught in Radhakrishnan but this limitation is clearly described in paragraph 0124 (n-tier…. data access tier).  Furthermore, even if the tier described in Radhakrishnan is not “data access tier”, applicant is reminded that the specific type of “tier” (whether it is named “presentation”, “business” “data access” “data” or other) is nonfunctional as it does not affect change the structure or affect the manipulative steps of the invention and it has been held that nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).  Therefore, applicant’s argument is not persuasive.

	In response to applicant’s argument that the Office Action does not recite prior art disclosing amended claim element of “wherein the system is accessible from a mobile phone client application”, it is noted that this limitation is taught in Rackley, see at least paragraph 0041 (login is valid…launches mobile wallet application on the mobile device….viewing and selection of payment sources and account balances), paragraph 0046 (real time updating of account balance information in a user’s mobile device) *Please see detailed 103 rejections above..  Therefore, applicant’s argument is not persuasive.  

	Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) the claims are not directed to Abstract Idea because the Office Action disregards from electronic elements of the claims 2) the claims require specifically programmed computer processor to perform the recited functions 3) the claims are not obvious over cited prior art 4) implementing access as VLANs improves functioning of computer itself.  The Examiner disagrees.  In response to applicant’s argument that the claims are not directed to Abstract Idea, it is noted that the claims describe the concept of receiving transaction data, accessing account, obtaining updated balance of gift card and providing update balance to user, which is directed to abstract idea of Certain Methods of Organizing Human Activity (fundamental economic principles or practice; commercial interactions: sales activities or behaviors; business relations).  The electronic elements “processor”, “memory” and “virtual local area networks” and “mobile phone” are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea *please see detailed 101 rejections above.  With respect to applicant's arguments alleging that executing the claimed invention using specially programmed computer, this argument is not persuasive because simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).  In response to applicant argument that the claims are not obvious over cited prior art, it is noted that this argument- sounding in 102 novelty- is beside the point for a 101 inquiry.  See Amdocs (Isr.) Ltd v. Openet Telecom, Inc., No 1:10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va Oct. 24, 2014).  In response to applicant’s argument that implementing access as VLANs improves functioning of computer itself, it is noted that implementation of of access by virtual local area networks (VLANs) is well-understood, routine and conventional (see Ioele et a. US 2002/0073337 A1 “level of security…. separate VLANs… various VLANS, each performing the local networking of a group of related servers”; Suorsa et a. US 2002/0156831 A1, paragraph 0080 “various VLANS... which are related tiers”; Sanchez et al. US 2004/0090970 A1, paragraph 0315 “assigns priority levels to different VLAN and limits the data rate of given VLAN on an access drop”).  The claims merely uses known VLAN technology to perform the steps and there is no indication in the claims are directed to improving function of computer itself.  Therefore, applicant’s arguments are not persuasive.    

Applicant fails to properly challenge the Examiner’s Official Notice statements.  More specifically, Applicant fails to particularly point out which Official Notices are being traversed and that Applicant does not present any evidence or make any assertions rebutting the Examiner's statements, but merely asserts that the Examiner has not provided factual evidence and that “old in the art” is not a proper explicitly basis to rely on for taking Official Notice.  In this case, the examiner is not obliged to spend time to produce documentary proof.  If the knowledge is of such notorious character that Official notice can be taken, it is sufficient to do so (In re Malcom, 129 F.2d 529, 54 USPQ 235 (CCPA 1942)), see MPEP 2144.03.  To rebut the Official Notice, arguments must be presented as to why the Officially Noted Fact is not the same as the claim limitation.  This would include how it differs from the examples cited also.  Since the Applicant has not state why the noticed fact is not considered to be common knowledge or well-known in the art, the challenge is improper.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIA-YI LIU/Primary Examiner, Art Unit 3695